Citation Nr: 0626044	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-15 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopic lateral meniscectomy of the 
right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis. 

3.  Entitlement to an earlier effective date for a grant of 
service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1983 until March 
1986 and from February 1988 until September 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
status post arthroscopic lateral meniscectomy of the right 
knee has been manifested by no more than mild instability.

2.  Throughout the rating period on appeal, the veteran's 
right knee arthritis has been productive of complaints of 
pain; objectively, the veteran had flexion to no less than 75 
degrees, and extension to no less than 5 degrees, with pain 
on motion that was not worsened by repetitive motion and that 
was not found to cause additional functional limitation.  

3.  The veteran separated from his first tour of active 
service in March 1986 and filed a claim of entitlement to 
service connection for a right knee disability within one 
year from discharge.

4.  In an October 1986 letter determination, the claim of 
entitlement to service connection for a right knee disability 
was denied due to the veteran's failure to report for a VA 
examination; he did not express willingness to report for 
such an examination in response to that communication. 

5.  In correspondence received on April 10, 2001, the veteran 
sought to reopen a claim of entitlement to service connection 
for a right knee disability.  

6.  No communication prior to April 10, 2001, may be 
interpetted as an informal claim of entitlement to service 
connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for status post arthroscopic lateral 
meniscectomy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5259 (2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5260 (2005).

3.  The criteria for an effective date prior to April 10, 
2001, for the award of service connection for status post 
arthroscopic lateral meniscectomy of the right knee and for 
right knee arthritis have not been met.  38 U.S.C.A.  § 5110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
and effective date with respect to his right knee disability.  
In this regard, because the April 2002 rating decision 
granted the veteran's claims of entitlement to service 
connection, such claims are now substantiated.  As such, his 
filing of a notice of disagreement as to the April 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The Decision Review Officer (DRO) Decision, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
sets forth the relevant diagnostic codes (DCs) for the right 
knee disability at issue (38 C.F.R. § 4.71a, DCs 5256, 5259), 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  It 
also set forth the relevant regulation governing the 
assignment of an effective date for the award of compensation 
benefits.  Thus, the appellant has been informed of what was 
needed to achieve an earlier effective date for the award of 
benefits, as well as what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the 10 percent evaluations that the 
RO had assigned.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- status post arthroscopic lateral 
meniscectomy, right knee.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for status post arthroscopic 
lateral meniscectomy of the right knee, pursuant to 
Diagnostic Code 5259.  It is noted that the veteran has 
appealed the initial rating assignment.  As such, the appeal 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At that the outset, it is noted that Diagnostic Code 5259, 
for removal of semilunar cartilage, only provides a maximum 
evaluation of 10 percent. As such, that Code section cannot 
serve as a basis for a higher rating here.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Code.  In this regard, it is noted that the 
veteran is already assigned a separate 10 percent rating 
under Diagnostic Code 5260 for right knee arthritis.  Later 
in this decision, the Board will determine whether the 
veteran's disability picture warrants a higher rating under 
that Code section for limited and painful motion.  However, 
because limitation of motion has already been contemplated 
under a separate rating, it may not be considered as a basis 
for a higher rating for the instability component of the knee 
disability, currently rated under Diagnostic Code 5259.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2005).  Indeed, it is not permissible to rate the 
overlapping or identical manifestations of a disability under 
different Diagnostic Codes.

For the above reasons, then, Diagnostic Codes 5003, 5260 and 
5261 are not for application in evaluating the non-arthritic 
component of the veteran's status post arthroscopic lateral 
meniscectomy, right knee.

The Board has considered whether Diagnostic Code 5257 affords 
a rating in excess of the 10 percent evaluation in effect 
throughout the rating period on appeal.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  In order to be entitled 
to the next-higher 20 percent rating under that Code section, 
the evidence must demonstrates moderate impairment.   

The evidence of record during the period in question does not 
demonstrate moderate right knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 20 
percent rating under Diagnostic Code 5257.  Indeed, a VA 
progress note dated in July 2001 indicated that there was no 
instability of the right knee.   Furthermore, VA examination 
in March 2002 failed to indicate any definite instability.  
While the veteran did have marked guarding, he had a 
satisfactory toe and heel walk.  Additionally, while the 
March 2004 VA examination report indicated that the veteran 
was being fitted for a brace and a cane, the veteran had a 
negative patellar grind test at that time.  The March 2004 VA 
examination also revealed that the right knee was stable to 
varus and valgus stressing of the medial and lateral 
collateral ligaments.  Lachman's test showed an intact 
anterior cruciate ligament and posterior and anterior drawer 
tests were negative.  Finally, although the veteran was 
unwilling to attempt squatting or kneeling positions at his 
functional capacity examination performed in April 2004, 
ligament stability tests conducted at that time did not 
suggest any gross laxity of the collaterals or cruciates.  

Based on the foregoing, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 5257 for any portion 
of the rating period on appeal.  In reaching this conclusion, 
the Board does acknowledge a July 2001 VA clinical record in 
which the veteran reported that his right knee would give out 
after long periods of standing.  Similar complaints were also 
noted at the March 2002 VA examination and in a May 2003 VA 
outpatient treatment report.  However, the objective 
evidence, as detailed above, consistently shows no more than 
mild instability of the right knee.  

The Board has further considered whether any Diagnostic Code 
other than 5257 could serve as a basis for a higher rating 
here.  However, because the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the right knee, or 
disability comparable therewith, precluding a higher rating 
under Diagnostic Code 5256.  No other Diagnostic Code is 
applicable.

In conclusion, the 10 percent evaluation in effect for the 
veteran's status post arthroscopic lateral meniscectomy of 
the right knee is appropriate and there is no basis for a 
higher rating for any part of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.



II.  Increased rating- right knee arthritis.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
10 percent evaluation for right knee arthritis with limited 
and painful motion.  Thus, further discussion of VAOPGCPREC 
23-97 and  VAOPGCPREC 9-98 is unnecessary.  However, the 
Board must consider whether, during the period in question, 
the veteran is entitled to a rating in excess of 10 percent 
for such arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to separate evaluations under Diagnostic Codes 5260 and 5261, 
which would be combined per the combined ratings table in 
38 C.F.R. § 4.25.

In the present case, VA examination in March 2002 revealed 
flexion to 150 degrees.  The knee lacked degrees from 
terminal extension.  There was pain with motion, as well as 
mild quadriceps atrophy and associated weakness. However, the 
VA examiner was not able to determine whether such pain and 
weakness resulted in additional functional limitation.  

Upon subsequent VA examination in March 2004, the veteran had 
flexion to 75 degrees, with pain at that point, and extension 
to -5 degrees of full extension, with pain at -5 degrees.  
There was no decrease in range of motion with repetitive 
motion and there was no limitation due to weakness, 
fatigability, incoordination or flare-ups.  

The veteran was most recently evaluated at a functional 
capacity examination in April 2004.  At that time, he could 
flex his right knee to 90 degrees, with pain and had full 
extension to 0 degrees.  The veteran did not feel able to 
kneel or squat.  He did not feel that he had any limitation 
as to sitting or standing, and commented that he could do 
those activities all day if necessary.  Walking was also 
unrestricted.

Based on the above findings, the veteran is not shown to have 
flexion or extension limited to such degree as to warrant a 
compensable evaluation under Diagnostic Code 5260 or 5261.  
As such, separate evaluations for limited flexion and 
extension are not warranted under VAOPGCPREC 9-2004.  

In reaching the above conclusions, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the evidence does reflect complaints 
of right knee pain and the March 2004 VA examination 
indicated that the veteran took Aleve and Tylenol on an as-
needed basis.  Again, the objective evidence did note pain at 
the extremes of motion.  However, such has already been 
contemplated by the 10 percent rating currently in effect for 
the veteran's right knee arthritis, which does not otherwise 
meet the criteria for a 10 percent evaluation under the range 
of motion Codes.  The pain has not been shown to limit 
functionality to such extent as to make the veteran's 
disability picture more comparable to at least a 20 percent 
evaluation under Diagnostic Code 5260 or 5261, or 10 percent 
under both Diagnostic Codes 5260 and 5261.  Indeed, the 
veteran's gait was satisfactory upon VA examination in March 
2002, with only a minimal limp on the right side.  He could 
satisfactorily heel and toe walk.  Even more significantly, 
the March 2004 VA examination explicitly indicated that the 
veteran had no limitation due to weakness, fatigability, 
incoordination or flare-ups.  The VA examiner further 
commented that there was a discrepancy between the veteran's 
complaints and the objective findings and x-ray evidence.  
Specifically, he stated that the veteran's complaints of 
significant pain throughout the range of motion was unusual.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee arthritis under Diagnostic Code 
5260 is appropriate and there is no basis for a higher 
evaluation, or for a separate evaluation under Diagnostic 
Code 5261, for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  Earlier effective date- service connection for a right 
knee disability

The April 2002 rating decision granted a 10 percent 
evaluation for status post arthroscopic lateral meniscectomy 
of the right knee.  An April 2003 rating action granted a 
separate 10 percent rating for right knee arthritis with 
limited and painful motion.  Both rating assignments are 
effective April 10, 2001.  The veteran contends that he is 
entitled to an earlier effective date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from his first 
tour of active duty in March 1986.  In July 1986, he raised a 
claim of entitlement to service connection for a right knee 
disability.  However, in an October 1986 letter 
determination, the veteran was informed that VA could not 
grant his claim due to his failure to report for a VA 
examination.  He was instructed that no further action would 
be taken unless VA received notification of his willingness 
to report for examination.  The veteran did not respond to 
that communication.  As such, the October 1986 determination 
became final.  See 38 U.S.C.A. § 7105.  Then veteran then had 
another tour of service from February 1988 to September 1989.  
He did not submit a claim within one year from the September 
1989 discharge.  In fact, no claim was received until April 
10, 2001, when the veteran submitted correspondence 
expressing his desire to again pursue a claim of entitlement 
to service connection for a right knee disability.  

Based on the procedural history as outlined above, the 
instant appeal involves a reopened claim as opposed to an 
original claim.  As a consequence, the veteran is not 
entitled to an effective date of the day following separation 
from active duty service or the date entitlement arose, even 
though he first sought service connection within 1 year after 
separation from service.  Put another way, the prior final 
denial in October 1986 precludes assignment of an effective 
date back to the time of discharge from active duty.

As previously noted, the effective date for reopened claims 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). 

Here, the veteran's reopened claim was received by the RO on 
April 10, 2001.  
Thus, that date serves as the date of claim.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the April 10, 2001, 
date selected by the RO was appropriate.  The reason for this 
is that, if the entitlement arose prior to April 10, 2001, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after April 10, 2001, would not entitle the veteran 
to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to April 10, 2001, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2005).

In the present case, there is no testimonial or medical 
evidence of record between the October 1986 RO letter 
determination and the veteran's request to reopen received on 
April 10, 2001.  Thus, there is no means for finding a claim 
date earlier than April 10, 2001.  

In sum, the presently assigned effective date of April 10, 
2001, is appropriate and there is no basis for an award of 
service connection for a right knee disability prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER
 
An initial rating in excess of 10 percent for status post 
arthroscopic lateral meniscectomy of the right knee is 
denied.

An initial rating in excess of 10 percent for right knee 
arthritis is denied.

An earlier effective date for a grant of service connection 
for a right knee disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


